Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20080278784) in view of Chevallaz (US 20160142687)
Regarding independent claim 1, Abe discloses A light scanning apparatus (title – optical scanning device) comprising (i.e., open language for the claim, MPEP 2111.03): 
a light source (para. 80 – light beam; note that a beam requires a source); 
a mirror configured to reflect the light emitted by the light source (para. 80 – mirror oscillator deflects a light beam); 
an actuator configured to cause the mirror to be deflected based on drive signals (para. 80 – driving unit with wave-like driving signal); 
a sensor configured to output a signal according to deflection of the mirror (para. 80 –oscillation amplitude is detected); 
an irradiation timing adjusting-unit configured to adjust the irradiation timing signal based on the output signal of the sensor (para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the oscillation amplitude); and 
an irradiation timing storage configured to store the adjusted irradiation timing signal (para. 80 – stores value of parameter).

Abe and Chevallaz are related as printers with oscillator deflectors/mirrors. Chevallaz teaches the light source is configured to intermittently emit light based on an irradiation timing signal (para. 99 and claim 25 – laser pulses and oscillation signal ((X(t)) are related). Benefits include higher resolution as related to the signal control (see para. 94).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the (assumed) continuous laser out of Abe with the pulsed laser and in relation with the oscillation of the deflector as in Chevallaz so as to improve higher image resolution. 
Regarding claim 2, the combination further discloses the irradiation timing adjusting-unit is configured to adjust the irradiation timing signal based on a difference between a value of the output signal and a theoretical value (Abe, para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the oscillation amplitude), the theoretical value having been determined based on linear deflection of the mirror in according to the drive signals (Fig. 4 – voltage amplitude in digital signal; insofar as the digital signal is not analog and the absolute value of the amplitude is linear).
Regarding claim 3, the combination does not further explicitly disclose the actuator includes piezoelectric elements, and wherein the drive signals are drive signals for driving the piezoelectric elements.
However, Official Notice is taken that the use of piezoelectric elements to drive oscillating mirrors are frequently used to drive the deflector motion. Benefits of piezoelectric elements include reduced space. 

Regarding independent claim 6, Abe discloses 6. A light scanning apparatus (title – optical scanning device) comprising (i.e., open language for the claim, MPEP 2111.03): 
a light source (para. 80 – light beam; note that a beam requires a source); 
a mirror configured to reflect the light emitted by the light source (para. 80 – mirror oscillator deflects a light beam); 
a first actuator configured to cause the mirror to oscillate in a first direction, based on first drive signals (para. 80 – driving unit with wave-like driving signal); 
a first sensor configured to output a signal according to deflection of the mirror in the first direction (para. 80 –oscillation amplitude is detected); 
a mirror drive-period adjusting unit configured to adjust a drive period of the second drive signals, based on the output signal of the first sensor (para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the oscillation amplitude); 
a mirror drive-period storage configured to store the adjusted drive period (para. 80 – stores value of parameter).
Abe does not explicitly disclose the light source configured to intermittently emit light based on an irradiation timing signal with an irradiation timing storage configured to store the adjusted irradiation timing signal; 

a second sensor configured to output a signal according to deflection of the mirror in the second direction; an irradiation-timing adjusting unit configured to adjust the irradiation timing signal, based on the output signal of the second sensor.
Abe and Chevallaz are related as printers with oscillator deflectors/mirrors. Chevallaz teaches the light source is configured to intermittently emit light based on an irradiation timing signal with an irradiation timing storage configured to store the adjusted irradiation timing signal (para. 99 – predetermined frequency is stored information by necessity; and claim 25 – laser pulses and oscillation signal ((X(t)) are related). Benefits include higher resolution as related to the signal control (see para. 94).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the (assumed) continuous laser out of Abe with the pulsed laser and in relation with the oscillation of the deflector as in Chevallaz so as to improve higher image resolution. 
Abe-Chevallaz does not explicitly disclose a second actuator configured to cause the mirror to oscillate in a second direction, based on second drive signals, the second direction being perpendicular to the first direction; a second sensor configured to output a signal according to deflection of the mirror in the second direction; an irradiation-timing adjusting unit configured to adjust the irradiation timing signal, based on the output signal of the second sensor.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 

Regarding independent claim 7, Abe discloses A method of controlling a light scanning apparatus, the light scanning apparatus (title – optical scanning device) including (i.e., open language for the claim, MPEP 2111.03): 
a light source (para. 80 – light beam; note that a beam requires a source); 
a mirror configured to reflect the light emitted by the light source (para. 80 – mirror oscillator deflects a light beam); 
an actuator configured to cause the mirror to be deflected based on drive signals (para. 80 – driving unit with wave-like driving signal); and 
a sensor (para. 80 –oscillation amplitude is detected) configured to output a signal according to deflection of the mirror, the method comprising: emitting the light based on the irradiation timing signal (para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the oscillation amplitude);  
outputting the signal according to the deflection of the mirror (para. 80 –adjusting unit starts adjusting the oscillation amplitude; adjustment necessitates emission of a signal to initiate it); and 
adjusting the irradiation timing signal based on the output signal of the sensor to reduce misalignment of the light reflected by the mirror (para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the 
Abe does not explicitly disclose the light source is configured to intermittently emit light based on an irradiation timing signal.
Abe and Chevallaz are related as printers with oscillator deflectors/mirrors. Chevallaz teaches the light source is configured to intermittently emit light based on an irradiation timing signal (para. 99 and claim 25 – laser pulses and oscillation signal ((X(t)) are related). Benefits include higher resolution as related to the signal control (see para. 94).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the (assumed) continuous laser out of Abe with the pulsed laser and in relation with the oscillation of the deflector as in Chevallaz so as to improve higher image resolution. 
Regarding claim 8, the combination further discloses adjusting the drive period of the second drive signals based on the output signal of the first sensor to reduce misalignment of the light reflected by the mirror, the misalignment being caused by non-linearity of the mirror that is deflected according to the first drive signals (para. 80 – determining unit … oscillation amplitude is detected, compared with predetermined value; adjusting unit starts adjusting the oscillation amplitude; Fig. 4 – note digital signal structure; i.e., changing amplitude necessitates changing drive signals); and adjusting the irradiation timing signal based on the output signal of the second sensor to reduce misalignment of the light reflected by the mirror, the misalignment being caused by non-linearity of the mirror that is deflected according to the second drive signals (via duplication of parts per St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)).
Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 4, the prior art does not teach or suggest “The light scanning apparatus according to claim 3” including the specific arrangement for “wherein each drive signal is a drive voltage having a triangular waveform.” as set forth in the claimed combination(s).
Regarding claim 5, the prior art does not teach or suggest “The light scanning apparatus according to claim 3” including the specific arrangement for “wherein each drive signal is a drive voltage having a distorted triangular waveform.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872